Citation Nr: 1013333	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetic retinopathy with cataracts and visual field loss.

2.  Entitlement to a rating in excess of 60 percent for 
diabetic nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In February 2010, the appellant testified at a Board 
videoconference hearing.  

A review of the record indicates that several issues have 
been raised by the appellant which have not yet been 
addressed by the RO.  In November 2006, the appellant 
submitted a claim of service connection for macular 
degeneration.  In a July 2007 statement, the appellant 
appeared to raise additional claims, including service 
connection for spinal curvature and bone mass loss, as well 
as possible claims for increased ratings for various service 
connected disabilities.  Finally, at his February 2010 Board 
hearing, the appellant appeared to refer to a claim of 
service connection for depression.  The Board does not have 
jurisdiction over these issues and they are referred to 
the RO for appropriate action.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

As a preliminary matter, the Board notes that the appellant 
has expressed concerns that his claim of service connection 
for kidney disease, secondary to diabetes mellitus, has been 
overlooked.  The Board wishes to assure the appellant that 
service connection for his kidney disease is already in 
effect as "diabetic nephropathy" which is the medical term 
for damage or disease of the kidney.  As set forth above, a 
60 percent disability rating is currently in effect for his 
kidney disability, pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7535.  The issue of entitlement to a higher rating for 
that disability is the subject of the instant appeal.  

In that regard, at his February 2010 Board hearing, the 
appellant testified that since he was last examined for VA 
compensation purposes in 2006, the symptoms associated with 
this diabetic nephropathy (or kidney disease) have increased 
in severity.  He testified that he was now on four 
medications for hypertension.  He also testified that he used 
to be very active, but that he was now quite limited in his 
activities.  In light of his assertions, the Board finds that 
another VA medical examination is necessary.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is insufficient to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  The Board observes that this is consistent 
with the wishes of the appellant's representative, who has 
requested a remand of this matter for the purpose of 
affording the appellant a more contemporaneous VA medical 
examination.  

Regarding the issue of entitlement to a rating in excess of 
20 percent for diabetic retinopathy, the appellant similarly 
testified that his symptoms have increased since he was last 
examined by VA in 2006.  Specifically, he testified that his 
physicians had advised him to limit his driving at night.  He 
also testified that he had had to limit his reading, an 
activity he formerly enjoyed regularly.  For these reasons, 
another VA medical examination is necessary to ensure that 
the appropriate disability rating is assigned.  Again, this 
is consistent with the request of the appellant's 
representative.  

Finally, the Board notes that the appellant testified at his 
February 2010 Board hearing that he continues to receive 
regular treatment for his diabetic nephropathy and 
retinopathy at the Sepulveda and West Los Angeles VA medical 
facilities.  Recent records from these facilities must be 
obtained to ensure a complete record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Sepulveda 
and West Los Angeles VA medical 
facilities and request clinical records 
pertaining to the appellant for the 
period from May 2009 to the present.  

2.  The appellant should be scheduled for 
a VA medical examination to determine the 
current severity of his service-connected 
diabetic nephropathy with hypertension.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
testing must be conducted, to include 
appropriate laboratory testing and blood 
pressure measurement.  After examining 
the appellant and reviewing the results 
of appropriate testing, the examiner 
should be asked to state whether the 
appellant's nephropathy is characterized 
by persistent edema, albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg%, 
creatinine 4 to 8 mg%, or generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion.  The examiner 
should also comment on whether the 
appellant's nephropathy requires regular 
dialysis or precludes more than sedentary 
activity.  Any other symptoms or 
manifestations of the appellant's 
nephropathy which are found to be present 
but are not encompassed by the above 
descriptions must also be noted.  A 
complete rationale for all opinions must 
be provided. 

3.  The appellant should also be 
scheduled for a VA ophthalmology 
examination to determine the current 
severity of his service connected 
diabetic retinopathy with cataracts and 
visual field loss.  The claims folder 
must be available to the examiner for 
review in conjunction with the 
examinations.  All necessary testing must 
be conducted, to include visual acuity 
and fields.  The examiner should be asked 
to delineate all manifestations of the 
appellant's service-connected eye 
disability, including the current level 
of visual impairment and visual field 
loss, and the severity of those 
manifestations.  A complete rationale for 
all opinions must be provided. 

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims.  If the claims remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and the appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



